Citation Nr: 1719615	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, bipolar disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, daughter, and ex-spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In January 2013, the Veteran and his spouse, daughter, and ex-spouse, testified before the undersigned in a videoconference hearing in Denver, Colorado.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in October 2013, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The weight of the competent and probative is against finding that the Veteran has an acquired psychiatric disorder that had its onset in or is otherwise related to his period of active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder, bipolar disorder, anxiety disorder, and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by a letter sent to the Veteran in October 2009, prior to adjudication of his claim.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's military personnel records and in-service treatment records have been associated with the electronic claims file and reviewed.  

In December 2013, the Veteran requested that VA obtain mental health treatment records from the Denver VA Medical Center (VAMC), Aurora Outpatient Clinic (Fitzsimons Clinic) from 1993 to the 2000s, and Denver, Colorado court system from 1982 to 1993.  12/14/2013 VBMS, VA 21-4138.  As noted, all available VA medical records have been associated with the electronic file, which includes all records from July 1999 to January 2010.  See 11/06/2013 VBMS, Medical-Government; 11/06/2013 VBMS, Correspondence.  In August 2014, VA sent the Veteran a letter advising him that no records were available from the Fitzsimons Clinic prior to 2000, and that further attempts to obtain those records would be futile.  08/07/2014 VBMS, MAP-D Development Letter.  Such a finding is consistent with the VA treatment records, from which it appears that the Veteran first sought mental health treatment from VA in July 1999.  See 11/06/2013 VBMS, Medical-Government, pp. 184-88.  

In response to a December 2013 statement indicating that he received mental health treatment through the Denver, Colorado court system, the Veteran was asked to submit a release in order to allow VA to obtain the relevant records.  05/22/2014 VBMS, Correspondence.  The Veteran did not respond to this request.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist is not a one-way street; by failing to submit the requested release, the Veteran did not fulfill his responsibility of cooperating in obtaining the relevant evidence for his claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Consistent with the October 2013 Remand directives, the agency of original jurisdiction (AOJ) requested that the Veteran identify all relevant treatment records from non-VA providers relevant to his claim.  11/06/2013 VBMS, Correspondence.  All private treatment records identified by the Veteran have been associated with the electronic claims file and reviewed.  

A July 1999 mental health intake and assessment report notes earlier treatment at a mental health center in Telluride four to five years prior, and from Dr. B. in 1997.  11/06/2013 VBMS, Medical-Government, pp. 184-85.  As set forth in more detail below, the evidence demonstrates a current acquired psychiatric disorder; thus, the material question is whether the disorder is related to the Veteran's period of active duty.  There is no indication that the treatment records from the mental health center in Telluride or Dr. B. contain an opinion regarding the etiology of the Veteran's psychiatric disorder.  Moreover, the Veteran has been sent forms with which to identify private treatment and provide information upon which VA can act to attempt to obtain such records.  He did not complete authorization forms as to these providers.  Moreover, to the extent that the duty to assist might otherwise require additional developmental action in some cases, the Board also notes that due to the substantial passage of time here, efforts to obtain the relevant records would likely be futile.  Accordingly, the Board finds that remanding for the purpose of attempting to acquire those treatment records would not serve a useful purpose and would provide no material benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, no further development is required in this regard.

The Veteran was afforded a VA examination in December 2013 and there is no assertion or indication that the examination is inadequate.  

The December 2013 VA examination report references an opinion from Dr. O, a private clinician that had been treating the Veteran over the past year and a half, that the Veteran may suffer from PTSD or other problems related to military service.  12/16/2013 VBMS, C&P Exam, pp. 15-17.  The Board has reviewed the records from Dr. O, which appear to be complete, but has not located an opinion regarding a diagnosis of PTSD or its etiology.  01/15/2014 VBMS, Medical-Non-Government.  Again, given the date ranges involved such records appear to be complete.  The Board therefore concludes that the VA examiner's characterization of Dr. O's records containing an opinion of nexus was likely based on the reports of the Veteran himself, perhaps describing a remark made verbally by Dr. O. but not committed in writing in the treatment reports.  Therefore, the Board finds that remand in this case would not serve a useful purpose and would provide no material benefit to the Veteran.  See Soyini, 1 Vet. App. at 546.  It is further observed that Dr. O. was identified as an internist and not a mental health professional, which further lessens the likelihood that such doctor would have issued a firm written opinion of nexus in this case.  

Based on the foregoing, the Board finds that VA has satisfied its duty to assist the Veteran.  As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Claims for service connection for PTSD require a medical diagnosis conforming to the requirements of § 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f?); see 38 C.F.R. § 4.125(a) (2016); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include depressive disorder, bipolar disorder, anxiety disorder, and PTSD, have not been met.  See 38 C.F.R. § 3.303.  

First, the evidence shows that the Veteran has an acquired psychiatric disorder.  The Veteran was given a VA examination in December 2013.  After conducting an in-person examination and reviewing the Veteran's electronic claims file, including his VA and private treatment records, the examiner diagnosed the Veteran with an unspecified personality disorder and persistent depressive disorder, as well as unspecified disorders related to use of cannabis, stimulants, and hallucinogens.  12/16/2013 VBMS, C&P Exam, pp. 1-4.  

Initially, the Board notes that personality disorders, like congenital or developmental defects, are not diseases or injuries for purposes of service connection.  38 C.F.R. §§ 4.9, 4.127 (2016).  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability. 
 
In this case, there is no evidence of record to indicate that the Veteran was diagnosed with, complained of, or treated for mental health issues during service.  11/18/2009 VBMS, STR-Medical; 12/16/2013 VBMS, C&P Exam, p. 6.  The evidence shows that the Veteran first sought mental health treatment in the mid-1990s, approximately 20 years after service.  11/06/2013 VBMS, Medical-Government, pp. 184-85.  The Board finds that the Veteran's depressive disorder did not have its onset during service.  

The December 2013 VA examiner opined that the Veteran's persistent depressive disorder is less likely than not related to his period of active service because the symptoms are more likely than not related to post-service stressors (primarily related to life circumstances arising from maladaptive and illegal behaviors that stem from a personality disorder).  12/16/2013 VBMS, C&P Exam, pp. 1-2.  Stated another way, the Veteran's depressive disorder is related to post-service maladaptive choices due to a personality disorder.  Id. at 16-17.

In January 2013, a private physician found that the Veteran has significant symptoms of depression and anxiety and opined that his current emotional and mental health problems are likely related to his previous history of physical and emotional trauma resulting from his combat experiences.  In support of his opinion, the physician cited to the Veteran's recounting of a history of significant traumatic events during his period of active service.  09/06/2013 VBMS, TPC No. 1.  

The Board finds that the December 2013 opinion of the VA examiner regarding the etiology of the Veteran's depressive disorder is entitled to more probative weight than the January 2013 opinion by the private physician.  Initially, it is noted that the VA examiner is a psychiatrist, whereas the private physician is an internist who does not specialize in mental health.  Moreover, there is no indication that the private physician reviewed the Veteran's claims file, whereas the VA examiner specifically noted review of the claims file, which is also apparent from her detailed examination report.  In his January 2013 letter, the private physician notes that the Veteran has significant symptoms of depression and that his current emotional and mental health problems are likely related to his previous history of physical and emotional trauma resulting from his combat experiences.  The Board notes that the private examiner did not state that the Veteran has depression or a depressive disorder that is related to his military service, but rather that he has symptoms of depression.  The private physician references the Veteran's combat experiences as contributing to his symptoms of depression; however, the Veteran previously reported that he was never engaged in direct combat.  11/06/2013 VBMS, Medical-Government, pp. 80, 184.  The private physician provides one sentence in support of his opinion, citing to the Veteran's recounting of traumatic events during his period of active service.  In contrast, the VA examiner provides an extensive history of the Veteran's pre-service, active service, and post-service experiences in support of her opinion that the Veteran's depressive disorder is most likely related to post-service stressors and his personality disorder.  Accordingly, the Board finds that the Veteran's depressive disorder is not related to his period of active service.  

The Board next considers whether the Veteran's depressive disorder may be service connected as being superimposed upon the personality disorder.  The December 2013 VA examiner found that the Veteran's personality disorder is due to child development issues and existed prior to service.  12/16/2013 VBMS, C&P Exam, p. 1.  She supported her opinion with a history of maladaptive behavior and illegal conduct in childhood and adolescence.  Id. at 4.   The examiner further opined that there is no evidence of aggravation due to military service.  She found that the baseline of symptoms is consistent before, during, and post-military, with the exception of depressive symptoms, which post-date military service and are consequences of post-military behaviors related to a personality disorder and substance abuse.  The examiner concluded that the Veteran's symptoms represent the natural course and progression of symptoms related to a personality disorder, which pre-dates military service.  Id. at 18.  Stated another way, even in the absence of military service, the personality disorder would have progressed in the same manner, likely leading to maladaptive choices and life circumstances that resulted in symptoms of depressive disorder.  

The Board finds the December 2013 opinion by the VA examiner to be competent, credible, and highly probative, and supported by a detailed and thorough analysis and rationale.  The Board further finds that the Veteran's military service did not exacerbate a personality disorder or permanently aggravate a personality disorder beyond its natural progression.  Accordingly, the Board finds that the Veteran's depressive disorder is not superimposed on a personality disorder, but rather, resulted from post-service maladaptive and illegal behaviors related to the natural progression of his personality disorder; thus, service connection is not warranted on that basis.  See id. at 16-17.  

The Veteran's medical records contain diagnoses of anxiety disorder and bipolar disorder.  11/06/2013 VBMS, Medical-Government, p. 49; 01/15/2014 VBMS, Medical-Non-Government, p. 1.  Anxiety disorder was diagnosed by a private physician who specializes in internal medicine.  01/15/2014 VBMS, Medical-Non-Government, p. 1.  In January 2013, the private physician stated that the Veteran has significant symptoms of anxiety.  09/06/2013 TPC No. 1.  The Board notes that finding the presence of symptoms is not the equivalent of a diagnosis.  In a September 1999 mental health intake and assessment, the Veteran was diagnosed with recurrent major depressive disorder by a licensed clinical social worker (LCSW), who ruled out anxiety disorder.  11/06/2013 VBMS, Medical-Government, pp. 184-87.  A VA psychiatrist concurred with the opinion of the LCSW.  Id. at 181-82.  The December 2013 VA examiner determined that the Veteran's symptoms of anxiety are related to his depressive disorder.  12/16/2013 VBMS, C&P Exam, pp. 2, 6.  The Board assigns more probative weight to the September 1999 and December 2013 opinions by the VA LCSW and psychiatrists than that of the private internist.  As previously noted, the evidence of record contains no indication that the private physician has mental health training other than that normally received in medical school.  The private physician's diagnosis of anxiety disorder appears to be based solely on the Veteran's self-reporting of symptoms, whereas the September 1999 and December 2013 opinions are based on thorough assessments conducted by mental health professionals.  Accordingly, the Board finds that the Veteran does not have a currently diagnosed anxiety disorder.  

In January 2005, a VA psychiatrist stated that she was "inclined to diagnose [the Veteran] with Bipolar II disorder" based on reports by the Veteran and his spouse that he experienced mood swings even when not on narcotics.  11/06/2013 VBMS, Medical-Government, pp. 69-70.  It appears from the evidence of record that the Veteran did not receive VA treatment for a bipolar disorder after June 2005.  The Board notes that the VA psychiatrist had previously determined in September 1999 that a diagnosis of bipolar disorder was not warranted.  Id. at 181-82.  A private internist's progress notes also contain a diagnosis of bipolar disorder; however, there does not appear to be a rationale provided to support this diagnosis.  01/15/2014 VBMS, Medical-Non-Government.  

The December 2013 VA examiner determined that the Veteran's symptoms did not support a diagnosis of bipolar disorder because he did not report cycling into elevated or expansive mood states.  She noted the Veteran's reports that the only time he did not require a normal amount of sleep was during periods of time when he was using stimulants.  The Veteran did not relate a history of grandiose behavior except in the context of using certain illicit drugs.  The examiner concluded that while a diagnosis of bipolar disorder had been entertained by clinicians at one time, no mood stabilizing agents were found to be useful in ameliorating symptoms, and mood fluctuations in the past were in the context of substance abuse and significant post-military stressors.  She further stated that treatment notes do not show chronic complaints consistent with symptoms of mania or hypomania except within the setting of illicit drug use.  12/16/2013 VBMS, C&P Exam, pp. 9, 17.  

The Board assigns more probative weight to the December 2013 opinion by the VA examiner and finds that the Veteran does not have a currently diagnosed bipolar disorder.  The Veteran was treated for depressive disorder by the VA from 1999 to January 2005, when the VA psychiatrist stated she was "inclined" to provide a diagnosis of bipolar disorder based on reports of mood swings unrelated to the use of narcotics.  However, the December 2013 VA examiner had the advantage of retrospection, which showed that no mood stabilizing agents were found to be useful in ameliorating symptoms, and mood fluctuations in the past were in the context of substance abuse and significant post-military stressors.  The January 2005 diagnosis of bipolar disorder is similar to a provisional diagnosis, but subsequent treatment demonstrated that the diagnosis was not warranted for the Veteran.  

The Board also finds that the probative evidence is against finding that the Veteran has PTSD.  The evidence of record does not contain a diagnosis of PTSD.  The December 2013 VA examiner found that the Veteran's symptoms do not fulfill the criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) or Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  She concluded that while the Veteran lists a variety of claimed stressful events which occurred in military, he does not describe the confluence of chronic and persistent symptoms which are necessary to fulfill the criteria for a diagnosis of PTSD using either the DSM-IV or DSM-5, and that there are no available records despite many years of treatment which might support this diagnosis in the past or at present.  The VA examiner further opined that the Veteran's chronic mental health symptoms most closely fulfill the criteria for a personality disorder, chronic substance use disorders, and mild depression related to post-military maladaptive choices that occurred as a result of the natural progression of the personality disorder.  12/16/2013 VBMS, C&P Exam, pp. 15-18.  The Board finds the December 2013 opinion by the VA examiner to be competent, credible, and highly probative, and supported by a detailed and thorough analysis and rationale.  The lack of a diagnosis of PTSD renders moot the need to verify the Veteran's reported stressors.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, anxiety disorder, and PTSD, is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


